Title: From George Washington to James McHenry, 27 January 1799
From: Washington, George
To: McHenry, James



PrivateMy dear Sir,
Mount Vernon 27th Jan: 1799

The enclosed letter for Mr McAlpin (my Tayler in Philadelphia) left open for your perusal, may be delivered, or not, as you shall judge best. and if the former takes place, to be accompanied with your sentiments on the doubtful parts of it.
It is predicated first, on the supposition that the Uniform for the different grades of Officers, is conclusively fixed, & to be established as a standing regulation. and secondly, on the presumption that no attempts will be made this Session of Congress, to repeal the Law for augmenting the Army of the United States, or to reduce it below its present establishment. If the first is liable to no change, and there is no indication of an attempt to effect the latter, I would go to the expence of providing a uniform previously to the spur of the occasion; conformably to the regulations ordered by the War Department, agreeably to the Presidents Command. On the other hand, if either of the above things is likely to happen, I shall suspend doing it.
On re-considering the Uniform for the Commander in Chief, it has become a matter of doubt with me—(although, as it respected myself, personally, I was against all Embroidery)—whether embroidery on the Cape, Cuffs and Pockets of the Coat—and none on the Buff waistcoat, would not have a disjointed, and aukward appearance. It is neither required, nor forbidden. Which then, in your judgment, or that of Connoisseurs, if you should converse with any on the subject, would be most eligable in itself, & accordent to what is expected. To you I submit the matter. As I also do whether the Coat shall have slash Cuffs (with blue flaps passing through them) and slash pockets, or both to be in the usual manner.

These, apparently, are trifling matters to trouble you with; but, as it is the commencement of a New Scene, it is desirable that the thing should take a right direction. I have therefore, upon the whole and since I began this letter, determined to direct Mr McAlpin to apply to, and follow your directions in making the uniform. I should not prefer a heavy embroidery—or one containing much work. A light & neat one, would, in my opinion be more elegant, and more desirable; as well for the Coat, as for the Waistcoat, if the latter is to receive any. If there are workers in this way in Philadelphia (and the French are most likely to understand it) they will, no doubt, have a variety of Patterns to chuse from & I pray you to examine them.
The Eagle too, having become part of the American Cockade; have any of them been brought into use yet? My idea of the size is, that they ought not to be larger than would cover a quarter of a dollar at most and should be represented (for the Officers) as clothed with their feathers. This any ingenious Silver Smith can execute—and if five were sent to me, I would thank you; and would remit the cost, as soon as known to me.
I must further beg, that proper Stars for the Epaulets (the latter I possess) may be sent to me with the other articles, that I may be equipped in dress at least—and if there are any tasty cockades (but not whimsically foolish) in wearg—or any one, who can make them, I should be glad if they were sent with the Eagles fixed thereon—ready to be placed in the hats. Does the Presidt & yourself wear ⟨them⟩?
Excuse this scrawl and trouble, as I wish to set out right; and be assured of the sincere esteem & regard of Dear Sir Your Affecte Hble Servant

Go: Washington

